Citation Nr: 1037094	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-36 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for sinusitis.  

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a stomach 
disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) to include as secondary to asbestos 
exposure.

6.  Entitlement to service connection for an anxiety disorder.  

7.  Entitlement to service connection for hyperhydrosis.

8.  Entitlement to service connection for a bilateral eye 
disorder.  


9.  Entitlement to service connection for chronic colds.  

10.  Entitlement to service connection for hypertension. 

11.  Entitlement to service connection for allergies.

12.  Entitlement to service connection for tooth and gum 
disorders, to include receiving VA outpatient dental services and 
treatment.  

13.  Entitlement to an initial compensable disability evaluation 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006, September 2007, and December 2007 
rating determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Winston-Salem, North Carolina.  

The issues of entitlement to service connection for COPD, to 
include as secondary to asbestos exposure; an anxiety disorder; 
hypertension; hyperhydrosis; a bilateral eye disorder; tooth and 
gum disorders; chronic colds; allergies; the newly reopened 
claims of service connection for a stomach disorder and 
sinusitis; and entitlement to an initial compensable disability 
evaluation for bilateral pes planus are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  

The Board notes that the Veteran's October 2007 notice of 
disagreement with the September 2007 rating decision that, in 
part, granted service connection for bilateral pes planus 
expressed disagreement with both the disability evaluation and 
the effective date of award assigned for this disability.  In a 
statement dated in November 2008, however, the Veteran's 
representative withdrew the notice of disagreement concerning the 
effective date assigned for this disability.  Nonetheless, the 
Board also notes that in the October 2007 letter, the Veteran 
raised the matter of clear and unmistakable error (CUE) in the 
January 1971 rating determination that denied service connection 
for a foot disorder.  The Veteran again indicated that the RO 
erred in not granting service connection for pes planus, claimed 
as a foot disorder, in his January 2009 substantive appeal, as 
well as in letters dated in July 2010 and September 2010.  As 
such, the Veteran has raised the issue of CUE and the RO has not 
had the opportunity to address the issue of CUE.  The issue of 
CUE has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a January 1971 rating determination, the RO denied service 
connection for sinusitis and a stomach condition; the Veteran was 
notified of this decision that same month and did not appeal; 
thus decision became final. 

2.  Evidence received since the January 1971 denial of service 
connection for sinusitis raises a reasonable possibility of 
substantiating the claim.

3.  Evidence received since the denial of service connection for 
a stomach disorder in January 1971 raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1971 rating determination denying service 
connection for sinusitis and a stomach disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104, 20.1103 (2009).

2.  Evidence received since the January 1971 rating determination 
denying service connection for sinusitis is new and material, and 
the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156 (2009).

3.  Evidence received since the January 1971 rating determination 
denying service connection for a stomach disorder is new and 
material, and the Veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Final decisions will be reopened on receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).


The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that material evidence is: (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Stomach Disorder

As noted above, the RO denied service connection for a stomach 
disorder in January 1971.  In denying service connection, the RO 
noted that the Veteran was seen with complaints of stomach 
troubles with ulcer symptoms in March 1968.  A GI series 
performed at that time was normal.  The RO further noted that the 
Veteran's separation examination results also revealed no stomach 
disability and that he was not found to have a stomach disorder 
at the time of a December 1970 VA examination.  The RO denied 
service connection on the basis that there were no stomach 
complaints at discharge or on the December 1970 VA examination.  
The Veteran was notified of this later that month and did not 
appeal.  Thus, the decision became final.  

Evidence received subsequent to the January 1971 rating 
determination includes numerous treatment records and many 
statements from the Veteran.

The newly received treatment records demonstrate that the Veteran 
has been diagnosed as having gastroesophageal reflux disease on 
many occasions.  The Veteran has indicated that his stomach 
condition, which he notes may have existed prior to service, was 
made worse by his period of service.  The Veteran reported self-
medicating during service and withstanding severe stomach pains.  
He indicated that there were times where he felt his stomach 
would come out of his chest.  He noted that it was his belief 
that his stomach condition arose from the stress he was subjected 
to in service.  He reported that his stomach condition arose out 
of the severe stress he encountered in service and had continued 
to the present day.  

One of the bases for the prior denial was that there was no 
evidence of a stomach disorder.  Treatment records received 
subsequent to the January 1971 rating determination demonstrate 
that the Veteran has now been diagnosed as having GERD.  The 
Veteran has reported his beliefs as to how his current 
gastrointestinal disorders are related to his period of service 
and has noted that he has had stomach problems since service.  
The new evidence relates to previously unestablished elements of 
the claim, which were not of record at the time of the prior 
denial, and provide a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim 
for service connection for a gastrointestinal disorder is 
reopened.

Sinusitis

As noted above, the RO denied service connection for sinusitis in 
January 1971.  In denying service connection, the RO noted that 
the evidence did not establish sinusitis during service and that 
none was found on the current VA examination.  The RO denied 
service connection as not shown by the evidence of record.  The 
Veteran was notified of the decision later that month and did not 
appeal.  Thus, the decision became final.  

Evidence received subsequent to the January 1971 rating 
determination demonstrates that the Veteran has been diagnosed as 
having rhinitis on a number of occasions since his period of 
service.  The Board further notes that the Veteran has indicated 
that he has had problems with his sinuses since his period of 
service.  He further reported being exposed to chemical agents 
while in service, which he believed caused his current sinus 
problems.  The new evidence relates to previously unestablished 
elements of the claim, which were not of record at the time of 
the prior denial, and provide a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the 
Veteran's claim for service connection for sinusitis is reopened.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to 
assist provisions of the VCAA do not apply to claims that could 
not be substantiated through such notice and assistance).  In 
view of the Board's favorable decision on this claim, as it 
relates to the issues of whether new and material evidence has 
been received to reopen the claims of service connection for 
sinusitis and a stomach disorder, further assistance is not 
required to substantiate that element of the claim.


ORDER

New and material evidence having been received, the claim of 
service connection for a stomach disorder is reopened.

New and material evidence having been received, the claim of 
service connection for sinusitis is reopened.


REMAND

With regard to the newly reopened claims of service connection 
for a gastrointestinal disorder and sinusitis, the Board notes 
that as the claims have been reopened, the Veteran should be 
afforded VA examinations to determine the nature and etiology of 
any current gastrointestinal or sinus problems and their 
relationship, if any, to service.  

With regard to the Veteran's claim of service connection chronic 
colds, the Board notes that on his service induction report of 
medical history, the Veteran checked the "yes" box when asked 
if he had or had ever had chronic or frequent colds.  The Board 
notes that during his period of service, the Veteran was seen 
with complaints of colds on several occasions, with diagnoses of 
upper respiratory infections and bronchitis being rendered.  On 
his May 1970 service separation report of medical history, the 
Veteran again checked the "yes" box when asked if he had or had 
ever had chronic or frequent colds.  In the physician's summary 
section, it was noted that the Veteran had chronic colds in damp 
or humid climates.  

The Veteran has reported having colds throughout his period of 
service, no matter what climate he was in.  He has indicated that 
his chronic colds are related to his period of service, as 
evidenced by the diagnosis of chronic colds on his service 
separation report of medical history, and that they had their 
onset in service as evidenced by the physician's finding on his 
service separation report of medical history.  He has also 
reported having problems with colds and other nasal problems 
since his period of service.  

With regard to his claim of service connection for anxiety, the 
Board notes that the Veteran has expressed his belief that his 
currently diagnosed anxiety disorder had its onset in service.  
He reported that the conditions that he was exposed to in 
service, as well as the anxiety he had about his family at home 
and their illness while he was in service, caused him to become 
stressed and anxious during service.  He noted that the letters 
that were forwarded during the time of his period of service from 
his family physician, fellow family members, and his attorney 
demonstrate the stress he was under during service.  He has 
indicated that his current anxiety was caused by his period of 
service.  

As with his anxiety, the Veteran maintains that his current 
hypertension is related to his period of service or in the 
alternative is caused or aggravated by his anxiety disorder.  He 
maintains that his current hypertension is related to the 
stresses he encountered in service, to include his family 
situation while in service.  He points to the letters that were 
written on his behalf related to his family troubles while in the 
service.  

With regard to his claim of service connection for allergies, the 
Board notes that the Veteran reported that he was given both 
Actifed and Dimetapp for allergies, which are medications used in 
the treatment of allergies.  The Board further notes that 
subsequent to service, the Veteran has been diagnosed as having 
rhinitis.  The Veteran has also reported having allergies since 
service.  He maintains that his allergies started in service, as 
evidenced by the medications he received in service.  The Board 
notes that Actifed and Dimetapp were/are used for treatment of 
allergies.  

With regard to the Veteran's claim of service connection for an 
eye disorder, the Board notes that the Veteran reported that 
while in service his eye sight was adversely affected by poor 
lighting in the workplace which caused him to have eye strain.  
He noted having had problems with his eyes since his period of 
service.  He stated that it was his belief that his current eye 
disorders, which include iritis, were caused by and had their 
onset during his period of service.  

With regard to the Veteran's claim of service connection for 
hyperhydrosis, the Board notes that the Veteran has indicated 
that he currently has hyperhydrosis as a result of his 
anxiety/hypertension problems which began in service, or in the 
alternative are related to medications taken for his 
hypertension/anxiety.  

With regard to the Veteran's claim of service connection for 
COPD, the Board notes that the Veteran has expressed his belief 
that the COPD is related to exposure to pipes that were covered 
with asbestos, which were in close proximity to his office while 
in service.  He noted that his office was located in an aircraft 
hanger where construction took place during the period from June 
1969 to April 1970, when stationed with the 351st Aviation 
Company in Wertheim, Germany.  The Veteran cited to a June 2005 
VA treatment record where he was diagnosed with COPD, silicosis, 
and pleural plaques, possibly related to asbestosis.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  The Board notes 
that the Veteran has not been afforded VA examinations with 
regard to the above claimed disorders.  Based upon the above 
reports of a continuity of symptoms since his release from 
service, the Veteran should be afforded VA examinations to 
determine the etiology of any claimed disorders and their 
relationship, if any, to his period of service.

As it relates to the Veteran's claim of service connection for 
tooth and gum disorders, the Board notes that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).

The Board observes that the RO denied service connection for 
tooth and gum disorders as service treatment records did not 
reveal disease or trauma of the hard palate of jaw.  

In his November 2008 substantive appeal, the Veteran indicated 
that he fully understood the denial and that he was only seeking 
service connection for the purpose of dental examination and 
dental treatment.  A Veteran may be entitled to service 
connection for dental conditions including periodontal disease 
for the sole purposes of receiving VA outpatient dental services 
and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 17.161.


In this case, the RO has not determined whether the Veteran is 
eligible for VA outpatient dental treatment.

Pertinent regulations provide that a Statement of the Case issued 
to an appellant must be complete enough to allow the appellant to 
present his or her argument before the Board and must contain a 
summary of the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. § 19.29 (2009).

To ensure due process, on remand, the RO should issue a 
Supplemental Statement of the Case that includes the laws and 
regulations pertaining to claims for service connection and a 
citation to and discussion of 38 U.S.C.A § 1712; 38 C.F.R. 
§§ 3.381, 4.150 (Diagnostic Codes 9900-9916), and 17.161.  The 
Board finds that the appellant must be given an appropriate 
period of time to respond.

As it relates to the Veteran's claim for an increased evaluation 
for his service-connected pes planus, the Board notes that the 
Veteran has indicated that the symptomatology associated with his 
bilateral pes planus was worse than that noted at the time of his 
last comprehensive VA examination performed in September 2007.  
He has reported that his pronation is now marked and that his 
foot condition causes him to lose his balance and fall.  The 
Veteran has not been afforded a comprehensive VA examination 
since September 2007.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  As such, an additional VA examination to determine the 
extent of any current bilateral pes planus is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant 
with notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which includes an 
explanation as to the information or 
evidence needed to establish a claim for VA 
outpatient dental treatment.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current sinus disorder, 
"chronic cold" disorder, or allergy 
disorder.  All indicated tests and studies 
are to be performed and all findings are to 
be reported in detail.  The claims folder 
and a copy of this remand must be made 
available for review to the examiner and 
the examiner is to note such review in the 
report.  The examiner is to render an 
opinion as to whether it is at least as 
likely as not  (50 percent probability or 
greater) that that any current sinus 
disorder, including sinusitis; chronic cold 
disorder; or allergy disorder, is related 
to the Veteran's period of service.  
Complete detailed rationale is requested 
for any opinion that is rendered.  

3.  The Veteran should be scheduled for a 
VA psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder, to include an anxiety 
disorder.  All indicated tests and studies 
are to be performed and all findings are to 
be reported in detail.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review and 
the examiner should note such review in his 
report.  The examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
psychiatric disorder, including an anxiety 
disorder, is related to the Veteran's 
period of service.  Complete detailed 
rationale is requested for any opinion that 
is rendered.  

4.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current eye disorder.  All 
indicated tests and studies are to be 
performed and all findings are to be 
reported in detail.  The claims folder and 
a copy of this remand are to be made 
available to the examiner for review and 
such review should be noted in the report.  
The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that any current eye disorder 
is related to the Veteran's period of 
service.  Complete detailed rationale is 
requested for any opinion that is rendered.  

5.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current hypertension.  All 
indicated tests and studies are to be 
performed and all findings are to be 
reported in detail.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review and 
such review should be noted in the report.  
The examiner is requested to render the 
following opinions:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current hypertension, if 
found, is related to the Veteran's period 
of active service or the one year period 
following service?  If not, it is at least 
as likely as not that any current 
hypertension is caused or aggravated by 
(permanently worsened) any current 
psychiatric disorder, including an anxiety 
disorder?  Complete detailed rationale is 
required for each opinion that is rendered.  

6.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current hyperhydrosis.  All 
indicated tests and studies are to be 
performed and all findings are to be 
reported in detail.  The claims folder and 
a copy of this remand are to be made 
available to the examiner and the examiner 
should note such review in his report.  The 
examiner is to indicate whether the Veteran 
currently has hyperhydrosis.  If so, is it 
at least as likely as not (50 percent 
probability or greater) that any current 
hyperhydrosis is related to the Veteran's 
period of service?  If not, is it at least 
as likely as not that any current 
hyperhydrosis, if found, is caused or 
aggravated by hypertension or any 
psychiatric disorder, to include an anxiety 
disorder, or medications taken for any 
hypertension or psychiatric disorder, to 
include an anxiety disorder.  Detailed 
rationale is requested for each opinion 
that is rendered.  

7.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current gastrointestinal 
disorder, to include GERD.  All indicated 
tests and studies are to be performed and 
all findings are to be reported in detail.  
The claims folder and a copy of this remand 
are to be made available to the examiner 
for review in conjunction with the 
examination and the examiner should note 
such review in his report.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current gastrointestinal disorder is 
related to the Veteran's period of service.  
Complete detailed rationale is requested 
for any opinion that is rendered.  

8.  The Veteran should be accorded an 
appropriate examination for 
asbestos/environmental hazard related lung 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of lung disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
PFTs should be conducted.  The examiner 
should include a narrative explanation as 
to the PFT results and whether they show 
obstructive, restrictive, or any 
respiratory defect, and if so if this is 
indicative of an asbestos or environmental 
hazard related disorder.

A high contrast CT scan of the Veteran's 
chest should be conducted and an opinion 
provided as to whether he has any asbestos-
related abnormalities.

The examiner is requested to indicate a 
diagnosis of any lung disorders found to be 
present and to indicate if any such 
disorders are asbestos/environmental hazard 
related.  With regard to any lung 
disorder/respiratory disorder found, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not that that any lung/respiratory disorder 
found is related to the Veteran's period of 
service.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

9.  The Veteran should be scheduled for a 
VA examination to determine the severity of 
his service-connected bilateral pes planus.  
All indicated tests and studies should be 
performed and all finding must be reported 
in detail.  The claims folder must be made 
available to the examiner for review and 
the examiner should note such review in his 
report.  The examiner is requested to 
identify all symptomatology related to the 
pes planus.

The examiner should note the absence or 
presence of the following: weight-bearing 
line over or medial to the great toe; 
inward bowing of the tendo Achillis; pain 
on manipulation and use of the feet; marked 
deformity; pain on manipulation and use 
accentuated; indication of swelling on use; 
characteristic callosities; marked 
pronation; extreme tenderness of plantar 
surface of the feet; marked inward 
displacement and severe spasm of the tendo 
Achilles on manipulation; and whether 
symptoms are improved by orthopedic shoes 
or appliances.

10.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

11.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

12.  After undertaking any other 
development deemed appropriate, the RO/AMC 
should readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

13.  Adjudicate the claim of whether the 
Veteran is eligible for VA outpatient 
dental treatment for periodontal disease.  
If the benefit sought remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case citing 
the proper laws and regulations and return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


